     Case 3:20-cv-02174-JLS-WVG Document 19 Filed 02/08/21 PageID.60 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CLARANCE D. JOHNSON,                                Case No.: 20-CV-2174-JLS (WVG)
11                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
12   v.                                                  AMEND OR VACATE JUDGMENT
13   POPE FRANCIS PAUL, et al.,
                                                         (ECF No. 18)
14                                   Defendants.
15
16
17
18         Presently before the Court is Plaintiff Clarance D. Johnson’s Motion to Amend or
19   Vacate Judgment (“Mot.,” ECF No. 18). The Court dismissed Plaintiff’s initial complaint
20   as frivolous and for failure to state a claim. (ECF No. 9.) The Court granted Plaintiff leave
21   to file an amended complaint that addressed the deficiencies identified by the Court. (Id.)
22   When Plaintiff failed to file an amended complaint, the Court converted the dismissal of
23   Plaintiff’s complaint into a dismissal of Plaintiff’s entire action with prejudice. (ECF No.
24   15.) Plaintiff requests the Court vacate or amend its January 5, 2021 Order dismissing
25   Plaintiff’s action. (Mot. at 1.) For the reasons stated below, the Court DENIES Plaintiff’s
26   Motion.
27         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
28   amend its judgment. In the Southern District of California, a party may apply for

                                                     1
                                                                               20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 19 Filed 02/08/21 PageID.61 Page 2 of 3



 1   reconsideration “[w]henever any motion or any application or petition for any order or
 2   other relief has been made to any judge and has been refused in whole or in part.” Civ.
 3   L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
 4   different facts and circumstances which previously did not exist. Id.
 5         “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
 6   discovered evidence, committed clear error, or if there is an intervening change in the
 7   controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
 8   marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
 9   banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to be used
10   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
11   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant
12   or deny a motion for reconsideration is in the “sound discretion” of the district court.
13   Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229
14   F.3d at 883). A party may not raise new arguments or present new evidence if it could
15   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
16   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
17         Plaintiff does not present any new evidence that suggests granting Plaintiff leave to
18   file an amended complaint would remedy the issues the Court identified in his initial
19   complaint. In the present Motion, Plaintiff continues to list fragmented words and phrases
20   and that do not form any coherent claim: “Credit report from Canada, 7100 Jean Talon St,
21   Constitutional crimes foreign policy guidelines, East Montreal Quebec,” Mot. at 4; “Public
22   kidnappings, tampering criminal evidence, crimes of treason, judicial kidnapping,
23   obstruction justice, public corruption,” id. at 7. Plaintiff is suing “Trump + Obama
24   administrations, United Nations, Angela Byers FBI,” and other public figures and
25   institutions. Id. at 3. The Court previously determined that Plaintiff’s allegations were
26   frivolous. ECF No. 9 at 3. A complaint is frivolous “where it lacks an arguable basis either
27   in law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Martin v. Sias, 88
28   F.3d 774, 775 (9th Cir. 1996). The term “frivolous,” when used to describe a complaint,

                                                   2
                                                                               20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 19 Filed 02/08/21 PageID.62 Page 3 of 3



 1   “embraces not only the inarguable legal conclusion, but also the fanciful factual
 2   allegation.” Neitzke, 490 U.S. at 325. Plaintiff’s allegations, if the lists in his Motion are
 3   considered as such, continue to be fanciful and unsupported by facts.
 4         Furthermore, the Court twice instructed Plaintiff to file an amended complaint and
 5   warned that failure to do so would result in a final order dismissing his action with
 6   prejudice. ECF Nos. 9, 12; see Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005).
 7   Plaintiff did not take advantage of the opportunity to fix his complaint, even though he
 8   continued to file motions in this case. See ECF Nos. 11, 14. There is no new evidence in
 9   the present Motion that suggests vacating the judgment and allowing Plaintiff additional
10   time to amend his complaint would remedy the problems identified by the Court.
11         Accordingly, the Court DENIES Plaintiff’s Motion. This case remains closed.
12         IT IS SO ORDERED.
13   Dated: February 8, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               20-CV-2174-JLS (WVG)
